Citation Nr: 0126373	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from January 1972 to August 
1994.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which apparently reopened and then 
denied on the merits the veteran's claim for service 
connection for sinusitis with allergic rhinitis.

A review of the record indicates that the RO denied the 
veteran's original claim of service connection for sinusitis 
in September 1995.  The veteran did not initiate an appeal 
from that decision.  While the RO has reopened the prior 
denial but denied entitlement to service connection on the 
merits, according to Jackson v. Principi, No. 01-7007 (Fed. 
Cir. Sept. 19, 2001) (also see Barnett v. Brown, 8 Vet. App. 
1 (1995); aff'd Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)), the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim, regardless of the finding 
of the RO.  Therefore, the issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  An RO decision in September 1995 denied entitlement to 
service connection for sinusitis.

2.  The veteran has submitted evidence since the September 
1995 decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection sinusitis with allergic 
rhinitis.




CONCLUSION OF LAW

The evidence received since the rating decision dated in 
September 1995 is new and material; the veteran's claim for 
service connection for sinusitis with allergic rhinitis is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The veteran's claim for service connection for sinusitis was 
denied by an unappealed September 1995 RO decision on the 
basis that it was a congenital or developmental defect.  The 
evidence which was of record at the time of the decision 
included the veteran's service medical records, which 
contains the veteran's statement of medical history denying 
any relevant preservice complaints.  The veteran was given a 
physical profile against wearing wool in contact with the 
skin for 30 days in October 1975, and again in a series of 
profiles, from September 1982 to October 1984.

Additional service medical records show that the veteran was 
evaluated for headache, fever and sore throat in September 
1973, and a history of allergy was noted at that time.  The 
impression was probable sinus headache.  In May 1976, sinus 
X-rays were normal.  In September 1977, there was reference 
to strep throat exposure and a history of seasonal allergies.  
In June 1978, sinus X-rays were normal without evidence of 
mucous membrane thickening, mass lesion or bony erosion.  A 
May 1980 sinus X-ray examination was apparently within normal 
limits.  In August 1980, laboratory studies for questionable 
allergy revealed no eosinophils.  

In August 1982, the veteran completed an allergy 
questionnaire.  An August 1982 sinus X-ray study revealed no 
evidence of sinusitis or polyps.  An August 1982 laboratory 
study showed no eosinophils.  An undated allergy clinic 
consult record (believed to be from this time period) noted a 
history of asthma and seasonal allergic sinusitis (and 
aspirin sensitivity); skin tests were ordered.

A July 1990 record noted allergy symptoms for one week and 
right ear pain of one days' duration.  Additional records 
document episodes of unilateral otitis interna-externa but 
these entries did not identify allergy problems at the time.  
An April 1993 record documented recurrent ear pain and 
probable seasonal rhinitis.  

Various periodic service physical examinations, to include a 
retirement physical examination in August 1994, did not 
identify or diagnose allergic rhinitis or sinusitis.  
However, the medical history completed by the veteran for 
this physical indicated in the affirmative for sinusitis and 
hay fever.  The service physician completing this history 
noted "sinusitis - several episodes resolved by antibiotics 
- none recent."

The documents which have been made part of the record since 
the September 1995 RO decision denying the claim for service 
connection for sinusitis include military facility treatment 
records, which contain assessments of allergic rhinitis in 
July 1996, and rhinitis and sinusitis in November 1996.  
These records also note a CT sinus scan in October 1997, 
which revealed no evidence of sinusitis, and sinus X-rays in 
February 1998, which were normal.  A private otolaryngologist 
performed a nasal endoscopy in October 1997.  The veteran 
also presented testimony at a Travel Board hearing in July 
2001. 

In attempting to reopen his claim, the veteran avers that her 
sinusitis with allergic rhinitis began during active service.  
A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes medical evidence of 
the sinusitis with allergic rhinitis.  Thus, there is now 
post-service medical evidence of the claimed disability.  The 
Board finds that this competent medical evidence of a post-
service diagnosis proximate to the veteran's period of 
service (1972-1994) lends support to her claim that her 
sinusitis with allergic rhinitis is a chronic, recurrent 
condition that began during active service.  This evidence 
was not previously of record, is not cumulative, and is both 
relevant and significant enough that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for sinusitis with allergic rhinitis.  Hodge, 
supra; 38 C.F.R. § 3.156.  The Federal Circuit has clearly 
stated that new and material evidence does not have be of 
such weight as to change the outcome of the prior decision.  
Hodge, supra.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for sinusitis with allergic 
rhinitis, and the September 1995 RO decision denying service 
connection is not final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
sinusitis with allergic rhinitis; to this extent only, the 
appeal is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of her claim.

Following a review of the record, to include medical records 
and a transcript of the veteran's recent testimony at a 
Travel Board hearing, it is the Board's judgment that the 
veteran should be afforded a VA examination, which includes 
an opinion addressing her assertion that her sinusitis with 
allergic rhinitis began during service.  Id.  

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated her for sinusitis or allergic 
rhinitis since service.  After securing 
any necessary authorization, the RO 
should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination for the purpose of 
determining the nature and etiology of 
her sinusitis with allergic rhinitis.  
The examiner is  requested to conduct a 
comprehensive review of the veteran's 
claims file, including the service 
medical records.  Following this review, 
and the examination of the veteran, to 
include any necessary tests, the examiner 
is requested to offer an opinion with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's sinusitis and/or rhinitis began 
during or is causally linked to some 
incident of active service.  A complete 
rationale for all opinions expressed 
should be provided.

The claims file must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
should reflect whether such a review of 
the claims file was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for sinusitis with 
allergic rhinitis.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, and they should be afforded the 
appropriate period of time  to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until she receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

